NUMBER 13-20-00559-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                           Appellant,

                                                v.

DAVID TORRES,                                                                   Appellee.


                    On appeal from the 156th District Court
                           of Bee County, Texas.


                           MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Silva
                 Memorandum Opinion by Justice Longoria

       Appellant, the State of Texas, challenges the trial court’s judgment granting

appellee David Torres’s “Motion to Determine Admissibility of Evidence” (motion to

suppress). By one issue, the State contends that the trial court erred in granting appellee’s

motion to suppress because it was conducted pursuant to a valid exception to the warrant

requirement. We affirm.
                                    I.     BACKGROUND

       Appellee was indicted for possession of a controlled substance, cocaine, in an

amount of four grams or more but less than 200 grams. See TEX. HEALTH & SAFETY CODE

ANN. § 481.115. Appellee filed a motion to suppress, arguing that his vehicle was illegally

searched “without a warrant, without probable cause[,] and without voluntary consent.” At

the hearing on appellee’s motion, the State presented two deputies from the Bee County

Sheriff’s Office, Deputy Guadalupe Munoz and Deputy Jonathan Billman.

       Deputy Munoz testified that he was driving with his field training officer, Deputy

Billman, and they stopped appellee for a traffic violation after failing to signal when getting

onto the highway. See TEX. TRANSP. CODE ANN. § 545.104(b). Upon approaching

appellee’s vehicle, Deputy Munoz noticed the smell of alcohol coming from appellee and

Deputy Billman observed open containers in the vehicle. Deputy Billman instructed

Deputy Munoz to remove the driver from the vehicle, at which point Deputy Munoz also

observed the open containers in the vehicle. Deputy Munoz stated that there were several

cans of beer located on the passenger side of appellee’s vehicle; some full and unopened,

and one open with beer still inside the can. He also noted there were unopened cans

located in the backseat of the vehicle behind the driver’s seat. At that point, Deputy

Billman began a search of the vehicle. Deputy Billman then instructed Deputy Munoz to

check the center console of the vehicle, wherein two small bags of a white powdery

substance were discovered, which he believed to be cocaine.

       On cross-examination, Deputy Munoz explained that at the point of removing

appellee from his vehicle, he did not suspect appellee had been driving while intoxicated


                                              2
and no field sobriety test was performed. Munoz testified that having an open container

in your vehicle is not an arrestable offense, but rather a citation is issued. Nonetheless,

because they had observed an open container, Deputy Munoz believed he and Deputy

Billman had probable cause to search the vehicle, including the center console, for open

containers.

      Deputy Billman testified that he began the search of appellee’s vehicle after

observing the open containers and instructing Deputy Munoz to remove appellee from

the vehicle. Deputy Billman explained that he opened the glove compartment and did not

find any open containers. From there, he opened the center console, removed the small

tray on top, and upon his search in the main compartment of the console, he discovered

two small bags containing a white powdery substance, which he believed to be cocaine.

Because he was operating as Deputy Munoz’s field training officer, he left the bags in the

console and instructed Deputy Munoz to perform the search so that Deputy Munoz could

become more familiar with locating, collecting, and processing evidence.

      On cross-examination, Deputy Billman agreed that the open container offense was

not an arrestable offense and confirmed that his search of the vehicle was for additional

open containers. He searched the center console because he believed it was large

enough to conceal additional open containers.

      After argument from counsel, the trial court stated: “I really don’t like the lifting of

the tray in the console. That really concerns me. I think that went way beyond the open

container search. So, based on that, I am going to grant the motion.” Subsequently, the

trial court issued and order granting appellee’s motion which contained findings of fact


                                             3
and conclusions of law. The State filed this appeal. See TEX. CODE CRIM. PROC. ANN. art.

44.01(a)(5).

                                     II.     MOTION TO SUPPRESS

A.      Standard of Review

        “We review a trial court’s denial of a motion to suppress for an abuse of discretion”

and apply a bifurcated standard of review. Wells v. State, 611 S.W.3d 396, 405 (Tex.

Crim. App. 2020). “In a suppression hearing, the trial court is the sole trier of fact and

judge of the credibility of the witnesses and the weight to be given their testimony.” Harris

v. State, 468 S.W.3d 248, 254 (Tex. App.—Texarkana 2015, no pet.) (quoting State v.

Ballard, 987 S.W.2d 889, 891 (Tex. Crim. App. 1999)). Thus, “[w]e should afford almost

total deference to a trial court’s determination of the historical facts that the record

supports[,] especially when the trial court’s fact findings are based on an evaluation of

credibility and demeanor.” Id. (internal quotation marks omitted) (quoting State v. Ross,

32 S.W.3d 853, 856 (Tex. Crim. App. 2000)). However, “[w]e review ‘de novo the [trial]

court’s application of the law of search and seizure to those facts.”’ Id. (quoting Ross, 32

S.W.3d at 856). “The evidence should be viewed ‘in the light most favorable to the trial

court’s ruling.’” Id. (quoting Ballard, 987 S.W.2d at 891).

B.      Discussion

        On appeal, the State contends that the search of appellee’s vehicle was a valid

search pursuant to the search incident to arrest doctrine. 1 Appellee responds that the


        1 To the extent the State attempted to reassert on appeal its arguments made before the trial court,

we note this potential argument was done in three sentences in which the State broadly states that the
search was “pursuant to a valid exception to the warrant requirement of the Fourth Amendment” because
appellee violated a state law “in the presence of members of law enforcement.” Citing only the Texas Penal
                                                     4
State’s argument on appeal “does not align with its argument before the trial [c]ourt, and

is therefore barred by procedural default.” We agree. See State v. Mercado, 972 S.W.2d

75, 77–78 (Tex. Crim. App. 1998) (holding that while a trial court’s suppression ruling can

be affirmed on any basis, it cannot be reversed on a legal theory not presented to the trial

court). The differences between the arguments impact whether the State failed to

preserve error by not giving the trial court the opportunity to rule on the argument that the

State makes to us. See id. We hold the State never presented with the argument it now

makes on appeal to the trial court with sufficient clarity for that court to understand why it

was allegedly making the error that the State now contends it made. See id.

        The focus of the State’s argument on appeal is that the trial court should have

denied appellee’s motion to suppress because the warrantless search was conducted

pursuant to the search incident to arrest exception. However, at the hearing on appellee’s

motion to suppress, the State argued the warrantless search was justified by probable

cause upon the deputies discovering open containers in the vehicle. Generally, the

complaint made on appeal must comport with the complaint made in the trial court or the

error is forfeited. Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012); Lovill v.

State, 319 S.W.3d 687, 691–92 (Tex. Crim. App. 2009) (“A complaint will not be preserved

if the legal basis of the complaint raised on appeal varies from the complaint made at

trial.”); Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (“Whether a party’s

particular complaint is preserved depends on whether the complaint on appeal comports


Code for the open container violation, see TEX. PENAL CODE ANN. § 49.031, the State provided no authority
for any exception to the search warrant requirement other than a search incident to arrest. See TEX. R. APP.
P. 38.1(h),(i). Accordingly, we decline to construe any arguments made by the State on appeal to comport
with its arguments made before the trial court.
                                                     5
with the complaint made at trial.”).

       Even if the State had made the argument justifying the search as incident to arrest

that it now makes on appeal, we would not be persuaded. A search incident to arrest

must be contemporaneous with an arrest. See State v. Granville, 423 S.W.3d 399, 410

(Tex. Crim. App. 2014) (citing Vale v. Louisiana, 399 U.S. 30, 33 (1970)). Here, both

deputies testified that appellee was not under arrest at the time of the search, nor was

there intent to arrest him as an open container violation is not an arrestable offense. See

TEX. PENAL CODE ANN. § 49.031. 2 Because the arrest was a result of the search, it cannot

be said to have been conducted incident to arrest, and therefore, the exception argued

on appeal does not apply. We overrule the State’s sole issue on appeal.

                                         III.     CONCLUSION

       The judgment of the trial court is affirmed.

                                                                          NORA L. LONGORIA
                                                                          Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
14th day of July, 2022.




       2   Texas Penal Code § 49.031(e) states:

       A peace officer charging a person with an offense under this section, instead of taking the
       person before a magistrate, shall issue to the person a written citation and notice to appear
       that contains the time and place the person must appear before a magistrate, the name
       and address of the person charged, and the offense charged. If the person makes a written
       promise to appear before the magistrate by signing in duplicate the citation and notice to
       appear issued by the officer, the officer shall release the person.
TEX. PENAL CODE ANN. § 49.031(e).
                                                    6